81 F.3d 164
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Ismail UBAIDALLAH, also known as Donald Calhoun, Petitioner-Appellant,v.WARDEN, U.S. PENITENTIARY, TERRE HAUTE, INDIANA, Respondent-Appellee.
No. 94-2581.
United States Court of Appeals, Seventh Circuit.
Submitted March 18, 1996.*Decided March 26, 1996.

Before CUMMINGS, BAUER and FLAUM, Circuit Judges.

ORDER

1
Federal prison officials, following a disciplinary hearing, determined that Ismail Ubaidallah participated in a prison riot and took away 100 days statutory good time.   Ubaidallah chose to file a petition for writ of habeas corpus in federal district court under 28 U.S.C. § 2241 instead of pursuing an administrative appeal.   However, a federal prisoner challenging a disciplinary decision must exhaust administrative remedies before seeking relief in a habeas corpus proceeding.  See Greene v. Meese, 875 F.2d 639, 640-41 (7th Cir.1989).   The availability of administrative remedies is underscored by Ubaidallah's admission, in his brief, that he went back to pursue his claim within the federal correctional system following the denial of his petition in this case.   The district court correctly determined that Ubaidallah could not circumvent the exhaustion requirement.   Its denial of the petition without prejudice is


2
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)